DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
 Response to Amendment/Arguments
Applicant’s amendment filed June 30, 2022 has been entered.  Claims 1, 6, 10-18, 20, 22-24, 36 have been amended.  Claims 2-5, 7-9, 21, 31-35, 37 have been cancelled.  Applicants’ arguments in conjunction with the Amendment have been carefully reviewed and they are found persuasive.  According, the rejections set forth in the previous Office Action are hereby withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 6, 10-20, 22-30 and 36 have been found allowable since the prior art of record either alone or in combination, neither discloses nor makes obvious a combination of an exposure apparatus and a corresponding method for moving an object supported in a noncontact manner by a support section relative to an optical system and comprising among other features, a first holding section; a second holding section; a first drive section and along with a second drive section with specified functions and specific arrangement between these elements satisfying conditions as recited in the claims.  Applicant’s arguments filed June 30, 2022 are found persuasive and incorporated herein by references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
8/22/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882